Exhibit 10.12
TERMINATION AND RELEASE AGREEMENT
          THIS TERMINATION AND RELEASE AGREEMENT (“Agreement”), dated as of
September 8, 2008 is made by and between WYNDHAM WORLDWIDE CORPORATION, a
Delaware corporation (the “Company”), and Steven A. Rudnitsky (the “Executive”).
W I T N E S S E T H:
          WHEREAS, the Executive and the Company are parties to an Employment
Agreement (the “Employment Agreement”), effective as of July 31, 2006 (the
“Employment Agreement”);
          WHEREAS, the Executive and the Company have mutually agreed to the
termination of the Executive’s employment as Chief Executive Officer of the
Company’s Hotel business unit; and
          WHEREAS, the Executive and the Company desire to set forth herein the
terms and conditions of the termination of the Executive’s employment with the
Company.
          NOW, THEREFORE, in consideration of the mutual promises,
representations and warranties set forth herein, and for other good and valuable
consideration, it is hereby agreed as follows:
          1. Termination of Employment. The Executive shall terminate employment
as Chief Executive Officer of the Company’s lodging business unit effective as
of September 30, 2008 (the “Termination Date”). Effective as of the Termination
Date, the Executive shall execute and deliver to the Company a letter resigning
as an officer and/or director of the Company and each of its subsidiaries and
affiliates.
          2. Payments. (a) Provided that this Agreement has been executed and is
effective as set forth in paragraph 26, the Company shall pay the Executive,
within ten (10) business days following the later of the Effective Date or the
Termination Date, Two Million One Hundred Sixty Four Thousand Dollars
($2,164,000) (less applicable amounts withheld in accordance with Section 19 of
this Agreement). Such payment, together with the treatment of equity set forth
in Section 3 of this Agreement, fulfills the Company’s obligations under
Section VII (a) of the Employment Agreement.
          (b) The Executive shall receive all amounts earned through to the
Termination Date and shall continue to be eligible to participate in the
Company’s

 



--------------------------------------------------------------------------------



 



Steve Rudnitsky
September, 2008
Page 2 of 9
Officer Deferred Compensation and Employee Savings plans through the Termination
Date in accordance with the Company’s customary practices applicable to senior
executives of the Company. The Executive shall continue to participate in the
Company health and welfare plans in which he currently participates through the
end of the month in which the Termination Date occurs. Following the Termination
Date, the Executive may elect to continue health plan coverage in accordance
with the provisions of the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”). In the event that the Executive elects such continuation of coverage,
the Company shall pay, for a period of up to twelve months from the Termination
Date, the Executive’s monthly COBRA premiums in an amount equal to $961 per
month.
          (c) The Executive shall be eligible to continue to use the vehicle
provided to him through the PHH Executive Car Lease program upon the same terms
as currently are in effect, through and until January 31, 2009. At that time,
the Executive shall have the option to purchase the vehicle in accordance with
the terms of such program for use. If the Executive chooses not to purchase the
vehicle, the Executive shall relinquish the vehicle to Human Resources on or
before January 31, 2009.
          (d) The Executive may continue to use the financial services provided
through The Ayco Company for the remainder of the 2008 calendar year and through
calendar year 2009.
          (e) The Company shall pay to the Executive any vested and owing but
not yet paid amounts due under any employee benefit plans or programs of the
Company. For avoidance of doubt, any amounts payable to the Executive pursuant
to this Section 2(e) shall be paid in accordance with the terms of the Company’s
applicable employee benefit plans or programs.
          (f) Provided that the Executive surrender to the Corporate Information
Security department the Blackberry and Dell X300 laptop computer Product number
64781TU, the Lenovo Monitor. Product number 08505, and the mouse (hereinafter,
the “Business Equipment”) that the Executive has been using for removal and
cleansing of all proprietary software and proprietary and confidential
information and/or Company property, the Company will assign to the Executive
all ownership interest the Business Equipment. The Company and the Executive
agree that the Business Equipment is of nominal value.
          (g) Provided such services are utilized no later than August 31, 2009,
the Company will provide the Executive with executive level outplacement
services with A.J. O’Connor and Associates or such other outplacement service
provider as shall be mutually agreed upon by the Company and the Executive.
          3. Equity Awards. Provided this Release is executed and effective,
(i) all long-term equity incentive awards (including restricted stock units and
stock appreciation rights) granted to the Executive after the Employment
Agreement Effective Date that are outstanding as of the Termination Date and
that otherwise

2



--------------------------------------------------------------------------------



 



Steve Rudnitsky
September, 2008
Page 3 of 9
would have vested within one year following the Termination Date (“Eligible
Awards”) will vest on the later of the Effective Date or the Termination Date,
(ii) any Eligible Award which is a stock appreciation right will remain
outstanding and exercisable for a period of two years following the Termination
Date (but not beyond the original expiration date), and (iii) any Eligible Award
which is a restricted stock unit will be settled in accordance with the terms of
the applicable restricted stock unit agreement. In addition, outstanding awards
to purchase common stock of the Company and common stock of Avis Budget Group,
Inc. that were converted from awards to purchase common stock of Cendant
Corporation in connection with the separation of Cendant Corporation will
continue to be governed by the terms of such awards (which generally provide
that outstanding stock options remain exercisable for three years following the
Termination Date, but not beyond the original expiration date).
          4. No Mitigation. The Executive shall be under no obligation to seek
other employment in order to be eligible to receive the payments and benefits
set forth herein.
          5. Release of claims. For and in consideration of the payments and
benefits provided in paragraphs 1 – 4 above, Executive, for himself, his
successors and assigns, executors and administrators, now and forever hereby
releases and discharges the Company, together with all of its past and present
parents, subsidiaries and affiliates, together with each of their officers,
directors, stockholders, partners, employees, agents, representatives and
attorneys, and each of their subsidiaries, affiliates, estates, predecessors,
successors, and assigns (hereinafter collectively referred to as the
“Releasees”) from any and all rights, claims, charges, actions, causes of
action, complaints, sums of money, suits, debts, covenants, contracts,
agreements, promises, obligations, damages, demands or liabilities of every kind
whatsoever, in law or in equity, whether known or unknown, suspected or
unsuspected, which Executive or Executive’s executors, administrators,
successors or assigns ever had, now has or may hereafter claim to have by reason
of any matter, cause or thing whatsoever; arising from the beginning of time up
to the date of the Release:
          (i) relating in any way to Executive’ employment relationship with the
Company or any of the Releasees, or the termination of Executive’s employment
relationship with the Company or any of the Releasees;
          (ii) arising under any federal, local or state statute or regulation,
including, without limitation, the Age Discrimination in Employment Act of 1967,
as amended by the Older Workers Benefit Protection Act; Title VII of the Civil
Rights Act of 1964; Sections 1981 through 1988 of Title 42 of the United States
Code; the Americans with Disabilities Act of 1990, the Employee Retirement
Income Security Act of 1974 (except for vested benefits which are not affected
by this agreement), the National Labor Relations Act; the Fair Labor Standards
Act; the Occupational Safety and Health Act; the Consolidated Omnibus Budget
Reconciliation Act of 1985; the Federal Family and Medical Leave Act; or the
Worker Adjustment Retraining Notification Act, each as amended;

3



--------------------------------------------------------------------------------



 



Steve Rudnitsky
September, 2008
Page 4 of 9
          (iii) the New Jersey Equal Pay Law; Law Against Discrimination;
Occupational Safety and Health Laws; Conscientious Employee Protection Act;
Tobacco Use Discrimination Law; Family Leave Act; Wage and Hour Laws; “Workers’
Compensation: Retaliation” provision; “Political Activities of Employees”
provision; “Lie Detector Tests” provision;
          (iv) relating to wrongful employment termination or breach of
contract; or
          (v) arising under or relating to any policy, agreement, understanding
or promise, written or oral, formal or informal, between the Company and any of
the Releasees and Executive; provided, however, that notwithstanding the
foregoing, nothing contained in this Release shall in any way diminish or
impair: (a) any rights Executive may have, from and after the date the Release
is executed, under the Termination Agreement, (b) any rights to indemnification
that may exist from time to time under the Company’s certificate of
incorporation or bylaws, or Delaware law; (c) any rights Executive may have to
vested benefits under employee benefit plans of the Company; (d) Executive’s
ability to bring appropriate proceedings to enforce the Release, or (e) any
rights or claims Executive may have that cannot be waived under applicable law
(collectively, the “Excluded Claims”). Executive further acknowledges and agrees
that, except with respect to Excluded Claims, the Company and the Releasees have
fully satisfied any and all obligations whatsoever owed to Executive arising out
of his employment with the Company or any of the Releasees, and that no further
payments or benefits are owed to Executive by the Company or any of the
Releasees.
          6. No Personal Recovery. Executive understands and agrees that, except
for the Excluded Claims, he has knowingly relinquished, waived and forever
released any and all rights to any personal recovery in any action or proceeding
that may be commenced on Executive’s behalf arising out of the aforesaid
employment relationship or the termination thereof, including, without
limitation, claims for backpay, front pay, liquidated damages, compensatory
damages, general damages, special damages, punitive damages, exemplary damages,
costs, expenses and attorneys’ fees.
          7. No Re-employment. Executive agrees never to seek reemployment or
future employment with the Company or any of the other Releasees.
          8. Full Consideration. Executive understands and agrees that he would
not receive the monies and/or benefits specified in the Termination Agreement
executed herewith, except for his execution of this Agreement and General
Release, and the fulfillment of the promises contained herein, and that such
consideration is greater than any amount to which he would otherwise be
entitled.
          9. Severance Plan. Executive acknowledges and agrees, according to
Section VII (d) of the Employment Agreement, that the payments herein are lieu
of any eligibility for severance pay he may otherwise have in accordance with,
or pursuant to, the Wyndham Worldwide Severance Pay Plan for Officers.

4



--------------------------------------------------------------------------------



 



Steve Rudnitsky
September, 2008
Page 5 of 9
          10. Non-Disparagement. (a) The Executive shall take no action which is
intended or would reasonably be expected to damage or otherwise diminish the
reputation of the Company or any of its subsidiaries, affiliates, officers or
directors, or lead to unwanted or unfavorable publicity to the Company or any of
its Subsidiaries, affiliates, officers or directors. Nothing in this Agreement
shall prohibit the Executive from providing truthful and accurate information if
required by any court or government agency or body, provided that the Executive
notifies the Company promptly of the receipt by him of any request that he
provide such information.
               (b) The Company shall make no public statement which is intended,
or would reasonably be expected, to damage or otherwise diminish the Executive’s
reputation, or lead to unwanted or unfavorable publicity to the Executive.
          11. Return of Property/ Expense Reimbursement. Subject to the terms of
subsections 2(c) and (f) above, on the Termination Date, the Executive shall
return all company property to the Company, including any identification cards,
any computer hardware and software, all paper or computer-based files, business
documents, and/or other records as well as all copies thereof, credit cards,
keys and any other Company supplies or equipment in his possession. In addition,
within fifteen days following the Termination Date, all business related
expenses for which the Executive intends to seek reimbursement must be
documented and submitted to the Company.
          12. Cooperation. The Executive agrees that he will cooperate with the
Company and its counsel in connection with any investigation, administrative
proceeding or litigation relating to any matter that occurred during his
employment in which the Executive was involved or of which the Executive has
knowledge by providing truthful information; provided that such cooperation does
not unreasonably interfere with his professional and personal commitments. The
Company agrees to reimburse the Executive for any reasonable expenses incurred
in connection with his cooperation pursuant to this paragraph.
          13. Restrictive Covenants. The Executive shall continue to be bound by
the covenants set forth in Section VIII of the Employment Agreement, including
without limitation obligations relating to confidentiality, non-competition, and
non-solicitation, and such provisions shall survive the termination of the
Employment Agreement, in accordance with the terms therein; provided, however,
that solely with respect to Section VIII(c)(ii), pertaining to non-competition,
the Post Employment Period, as defined in Section VIII (c)(v) of the Employment
Agreement, shall be for a period of six months from the Termination Date;
provided, further, that Executive may request a waiver of his obligations
pursuant to Section VIII(c)(ii) of the Employment Agreement by submitting a
request to the Chief Executive Officer of the Company, who shall consider such
request in his reasonable discretion.
          14. Indemnification. The Company shall continue to be bound by the
obligations set forth in Section IX of the Employment Agreement and such
provisions shall survive the termination of the Employment Agreement.

5



--------------------------------------------------------------------------------



 



Steve Rudnitsky
September, 2008
Page 6 of 9
          15. Severability. Should any provision of this Agreement be held, by a
court of competent jurisdiction, to be invalid or unenforceable, such invalidity
or unenforceability shall not render the entire Agreement invalid or
unenforceable, and this Agreement and each individual provision hereof shall be
enforceable and valid to the fullest extent permitted by law.
          16. Successors and Assigns. (a) This Agreement and all rights under
this Agreement are personal to the Executive and shall not be assignable other
than by will or the laws of descent. All of the Executive’s rights under this
Agreement shall inure to the benefit of his heirs, personal representatives,
designees or other legal representatives, as the case may be.
               (b) This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. Any person succeeding to the
business of the Company by merger, purchase, consolidation or otherwise shall
assume by contract or operation of law the obligations of the Company under this
Agreement.
          17. Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of New Jersey, without regard to the
conflicts of laws rules thereof.
          18. Notices. All notices, requests and demands given to or made upon
the respective parties hereto shall be deemed to have been given or made three
(3) business days after the date of mailing when mailed by registered or
certified mail, postage prepaid, or on the date of delivery if delivered by
hand, or by any nationally-recognized overnight delivery service, addressed to
the parties at their addresses set forth below or to such other addresses
furnished by notice given in accordance with this Section 18: (a) if to the
Company, Wyndham Worldwide Corporation, 7 Sylvan Way, Parsippany, New Jersey
07054, Attn: Scott G. McLester, General Counsel, and (b) if to the Executive, to
Paul Rowe, Esq., Greenbaum Rowe Smith & Davis, LLP, Metro Corporate Campus One,
PO Box 5600, Woodbridge, NJ 07095 .
          19. Withholding. All payments required to be made by the Company to
the Executive under this Agreement, including without limitation all equity
awards vesting in the name of the Executive pursuant to the terms of this
Agreement, shall be subject to withholding, employment, social security,
medicare, unemployment and other payroll taxes and deductions in accordance with
the Company’s policies applicable to senior executives of the Company and the
provisions of any applicable employee benefit plan or program of the Company.
          20. Complete Understanding. This Agreement supersedes any prior
contracts, understandings, discussions and agreements relating to employment
between the Executive and the Company, including but not limited to the
Employment Agreement (except to the extent provided in Sections 13 and 14
hereof), and constitutes the complete understanding between the parties with
respect to the subject matter hereof. No statement, representation, warranty or
covenant has been made by

6



--------------------------------------------------------------------------------



 



Steve Rudnitsky
September, 2008
Page 7 of 9
either party with respect to the subject matter hereof except as expressly set
forth herein.
          21. Modification; Waiver. (a) This Agreement may be amended or waived
if, and only if, such amendment or waiver is in writing and signed, in the case
of an amendment, by the Company and the Executive, or in the case of a waiver,
by the party against whom the waiver is to be effective. Any such waiver shall
be effective only to the extent specifically set forth in such writing.
          (b) No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.
          22. Non-admission of liability. It is understood and agreed by
Executive that the payment made to him is not to be construed as an admission of
any liability whatsoever on the part of the Company or any of the other
Releasees, by whom liability is expressly denied.
          23. Headings. The headings in this Agreement are for convenience of
reference only and shall not control or affect the meaning or construction of
this Agreement.
          24. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
          25. Arbitration. (a) Any controversy, dispute or claim arising out of
or relating to this Agreement or the breach hereof which cannot be settled by
mutual agreement (other than with respect to the matters covered by Section 13
for which the Company may, but shall not be required to, seek injunctive relief)
shall be finally settled by binding arbitration in accordance with the Federal
Arbitration Act (or if not applicable, the applicable state arbitration law) as
follows: Any party who is aggrieved shall deliver a notice to the other party
setting forth the specific points in dispute. Any points remaining in dispute
twenty (20) calendar days after the giving of such notice may be submitted to
arbitration in New Jersey, to the American Arbitration Association, before a
single arbitrator appointed in accordance with the arbitration rules of the
American Arbitration Association, modified only as herein expressly provided.
After the aforesaid twenty (20) calendar days, either party, upon ten
(10) calendar days notice to the other, may so submit the points in dispute to
arbitration. The arbitrator may enter a default decision against any party who
fails to participate in the arbitration proceedings.
          (b) The decision of the arbitrator on the points in dispute shall be
final, unappealable and binding, and judgment on the award may be entered in any
court having jurisdiction thereof.

7



--------------------------------------------------------------------------------



 



Steve Rudnitsky
September, 2008
Page 8 of 9
          (c) Except as otherwise provided in this Agreement, the arbitrator
shall be authorized to apportion its fees and expenses and the reasonable
attorneys’ fees and expenses of any such party as the arbitrator deems
appropriate. In the absence of any such apportionment, the fees and expenses of
the arbitrator shall be borne equally by each party, and each party shall bear
the fees and expenses of its own attorney.
          (d) The parties agree that this Section 25 has been included to
rapidly and inexpensively resolve any disputes between them with respect to this
Agreement, and that this Section 25 shall be grounds for dismissal of any court
action commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award. In the event
that any court determines that this arbitration procedure is not binding, or
otherwise allows any litigation regarding a dispute, claim, or controversy
covered by this Agreement to proceed, the parties hereto hereby waive any and
all right to a trial by jury in or with respect to such litigation.
          (e) The parties shall keep confidential, and shall not disclose to any
person, except as may be required by law, the existence of any controversy
hereunder, the referral of any such controversy to arbitration or the status or
resolution thereof.
          26. Voluntary Execution. Executive acknowledges and agrees that
Executive has been advised to consult with an attorney of Executive’s choosing
prior to signing this Agreement. Executive understands and agrees that Executive
has the right and has been given the opportunity to review the Release with an
attorney of Executive’s choice should Executive so desire. Executive also agrees
that Executive has entered into the Release freely and voluntarily. Executive
further acknowledges and agrees that Executive has had at least twenty-one
(21) calendar days to consider the Release, although Executive may sign it
sooner if Executive wishes. In addition, once Executive has signed the Release,
Executive shall have seven (7) additional days from the date of execution to
revoke Executive’s consent and may do so by giving notice as set forth in
paragraph 18 herein. The Release shall not be effective, and no payments shall
be due hereunder, until the eighth (8th) day after Executive shall have executed
the Release and returned it to the Company, assuming that Executive had not
revoked Executive’s consent to the Release prior to such date (the “Effective
Date”).

8



--------------------------------------------------------------------------------



 



Steve Rudnitsky
September, 2008
Page 9 of 9
          IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed in its corporate name, and the Executive has manually signed his name
hereto, all as of the day and year first above written.

            WYNDHAM WORLDWIDE CORPORATION
      By:   /s/ Mary R. Falvey         Mary R. Falvey        Executive Vice
President     

                  /s/ Steven A. Rudnitsky       Steven A. Rudnitsky           

9